Exhibit 10.1

 

Loan No.: 3000029918-100

 

NINTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS, AND SECOND EXTENSION
AGREEMENT

 

This Ninth Amendment to Loan Agreement and Other Loan Documents, and Second
Extension Agreement (the “Amendment”) dated as of July 19, 2019 (“Reference
Date”), which is effective as of June 22, 2019 (“Effective   Date”), is between
AMPHASTAR PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), and
ARMSTRONG PHARMACEUTICALS, INC., a Delaware corporation (“Guarantor”), on the
one hand, and CATHAY BANK, a California banking corporation (“Lender”), on the
other hand, with reference to the following facts:

 

RECITALS

 

A.        Lender and Borrower entered into that certain Loan Agreement dated as
of April 22, 2014 (as previously amended, the “Loan Agreement”) pursuant to
which Lender made a loan to Borrower in the principal amount of $21,900,000.00
(the “Loan”). The Loan is evidenced, in part, by that certain Promissory Note
dated as of April 22, 2014 executed by Borrower in favor of Lender (the “Note”).

 

B.         The Loan is secured by, inter alia, (i) that certain Commercial
Security Agreement dated April 22, 2014, executed by Borrower in favor of
Lender, (ii) that certain Stock Pledge Agreement dated April 22, 2014, executed
by Borrower in favor of Lender, and (iii) that certain Convention de
Nantissement de Titres Financies dated April 22, 2014, by Borrower, in favor of
Lender.

 

C.         Payment and performance of Borrower’s obligations to Lender are
guaranteed by Guarantor pursuant to, inter alia, that certain Continuing
Guaranty dated April 22, 2014, executed by Guarantor in favor of Lender.

 

D.        The Loan Agreement was previously amended by (i) that certain First
Amendment to Loan Agreement dated April 28, 2014 (“First Amendment”), (ii) that
certain Second Amendment to Loan Agreement dated May 8, 2014 (“Second
Amendment”), (iii) that certain Third Amendment to Loan Agreement dated May 23,
2014 (“Third Amendment”), (iv) that certain Fourth Amendment to Loan Agreement
dated July 14, 2014 (“Fourth Amendment”), (v) that certain Fifth Amendment to
Loan Agreement dated December 31, 2014 (“Fifth Amendment”), (vi) that certain
Sixth Amendment to Loan Agreement dated December 18, 2015 (“Sixth Amendment”),
(vii) that certain Seventh Amendment to Loan Agreement dated December 27, 2017
(“Seventh Amendment”), (viii) that certain Eighth Amendment to Loan Agreement
dated July 11, 2018 (“Eighth Amendment”), and (ix) that certain First Extension
Agreement dated April 22, 2019, which extended the Maturity Date (as defined in
the Note) of the Loan from April 22, 2019 to June 22, 2019.

 

E.         Lender and Borrower desire to (i) extend the Maturity Date from June
22, 2019 to June 1, 2024, (ii) revise the repayments terms of the Note, and
(iii) further amend the Loan Agreement and the other Loan Documents (as defined
in the Loan Agreement), as more particularly set forth herein.

 

AGREEMENT

 

1.         Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Loan Agreement.

 

2.         Borrower and Guarantor Acknowledgment as to Obligations.

 










A.        As of July 19, 2019, the outstanding principal balance of the Loan is
$11,801,729.65, plus accrued and unpaid interest thereon.

 

B.         Borrower and Guarantor specifically acknowledge and agree that they
do not have any valid offset or defense to the obligations, indebtedness and
liability under the Loan Documents.

 

3.         Reaffirmation of Obligations.

 

This Amendment is, in part, a reaffirmation of the obligations, indebtedness and
liability of Borrower and Guarantor, and each of them, to Lender as evidenced by
the Loan Documents. Therefore, Borrower and Guarantor, and each of them,
acknowledge and agree that, except as specified herein, all of the terms and
conditions of the Loan Documents are and shall remain in full force and effect,
without waiver or modification of any kind whatsoever, and are ratified and
confirmed in all respects.

 

4.         Extension of Maturity Date.

 

Subject to the terms and conditions of Section 8 of this Amendment, the Maturity
Date is hereby extended to June 1, 2024, at which time the entire principal
balance under the Loan plus all accrued and unpaid interest thereon is and shall
be due and payable as provided under the Loan Documents. Any and all references
in the Note and the other Loan Documents to the "Maturity Date" shall mean June
1, 2024.

 

5.         Amendment to Note.

 

5.1       From and after the Effective Date of this Amendment, on page 1 of the
Note, the first paragraph under the heading entitled “INTEREST RATE” is deleted
and replaced with the following:

 

“INTEREST  RATE.     From and after June 22, 2019, interest on the outstanding
principal balance of this Note shall accrue at the greater of (i) five percent
(5.00%) per annum, or (ii) ‘The Wall Street Journal Prime Rate,’ as the rate may
change from time to time (the ‘Note Rate’). The Note Rate shall be calculated on
the basis of the actual days elapsed over a three hundred sixty (360) day year,
which calculation method results in a higher effective interest rate than the
interest rate set forth herein.”

 





 

3357780.3




5.2       From and after the Effective Date of this Amendment, on page 1 of the
Note, the first paragraph under the heading entitled “PRINCIPAL AND INTEREST
PAYMENTS” is deleted and replaced with the following:

 

“PRINCIPAL AND INTEREST PAYMENTS. Commencing on August 1, 2019 and continuing on
the same day of each and every calendar month thereafter until the Maturity
Date, Borrower shall pay to Lender a monthly installment payment of principal
and interest in an amount equal to the then outstanding principal balance under
this Note amortized over a sixty (60) month period commencing from July 1, 2019
(‘Amortization Period’), with interest at the Note Rate then in effect under
this Note.  Each time there is a change in the Note Rate, the amount of the
monthly payment of principal and interest shall be reamortized and adjusted to
an amount which will result in the full payment of the then outstanding balance
of this Note, at the Note Rate as so adjusted, upon the expiration of the
Amortization Period.”

 

6.         Borrower’s and Guarantor’s Representations and Warranties. Borrower
and Guarantor hereby represent and warrant to Lender and covenant and agree with
Lender as follows:

 

6.1       Borrower and Guarantor have full legal right, power and authority to
enter into and perform this Amendment. The execution and delivery of this
Amendment by Borrower and Guarantor, and the consummation by Borrower and
Guarantor of the transactions contemplated hereby have been duly authorized by
all necessary action by or on behalf of Borrower and Guarantor. This Amendment
is a valid and binding obligation of Borrower and Guarantor, enforceable against
Borrower and Guarantor in accordance with its terms.

 

6.2       Neither the execution and delivery of this Amendment by Borrower and
Guarantor, nor the consummation by Borrower and Guarantor of the transactions
contemplated hereby, conflicts with or constitutes a violation or a default
under any law applicable to Borrower and Guarantor, or any contract, commitment,
agreement, arrangement or restriction of any kind  to which Borrower or
Guarantor is a party, by which Borrower or Guarantor is bound or to which any of
Borrower’s or Guarantor’s property or assets is subject.

 

6.3       There are no actions, suits or proceedings pending, or to the
knowledge of Borrower or Guarantor, threatened against or affecting Borrower or
Guarantor, in relation to its obligations to Lender or involving the validity
and enforceability of this Amendment, or any of the other Loan Documents, as
applicable, at law or in equity, or before or by any governmental agency, or
which could have a material adverse effect on the financial condition,
operations, properties, assets, liabilities or earnings of Borrower or
Guarantor, or the ability of Borrower or Guarantor to perform its obligations to
Lender.

 

6.4       Borrower and Guarantor hereby reaffirm and confirm that the
representations and warranties of Borrower and Guarantor contained in the Loan
Documents are true, correct and complete in all material respects as of the
Reference Date of this Amendment.

 





 

3357780.3




6.5       Borrower and Guarantor are in full and complete compliance with the
terms, covenants, provisions and conditions of the Loan Agreement and the other
Loan Documents to which they are a party.

 

6.6       All covenants, representations and warranties of herein are
incorporated by reference and hereby made a part of the Loan Documents, as
applicable.

 

7.         Incorporation.  The terms, conditions and provisions of this
Amendment are hereby incorporated in the Loan Agreement and other Loan Documents
and shall have the same force and effect as if originally incorporated therein.

 

8.         Conditions Precedent. The effectiveness of this Amendment shall be
expressly conditioned upon the following having occurred or Lender having
received, all of the following, in form and content satisfactory to Lender and
its counsel, and suitable for filing or recording, as the case may be, as
required:

 

a.         This Amendment, fully executed by Borrower and Guarantor;

 

b.         Borrower shall have paid to Lender, from Borrower’s own immediately
available funds, the sum of $59,000.00;

 

c.          Payment and/or reimbursement to Lender of the fees, costs and
expenses (including, without limitation, attorneys’ fees) incurred by Lender in
connection with this Amendment; and

 

d.         Such additional assignments, agreements, certificates, reports,
resolutions, approvals, instruments, documents, subordination agreements,
financing statements, consents  and opinions as Lender may request, in its sole
opinion and judgment, in connection with this Amendment.

 

9.         Conditions Subsequent.

 

a.          As conditions subsequent to the effectiveness of the extension of
the Maturity Date provided for this Amendment, by no later than August 5, 2019,
Borrower shall execute and deliver to Lender, and Borrower shall have caused
Amphastar France Pharmaceuticals, a société par actions simplifiée, organized
under the laws of France (“Amphastar France”), to execute and deliver to Lender
the following documents (individually and collectively, the “Conditions
Subsequent Documents”):

 

i.          Addendum No. 2 to that certain Pledge Agreement For A Securities
Account dated as of April 22, 2014, which further included an Addendum No. 1
dated June 10, 2014, by and between Lender, Borrower and Amphastar France, which
amendment shall be in form and content acceptable to Lender, in Lender’s sole
discretion, and if applicable, shall be filed or recorded, at Borrower’s
expense, in the appropriate office and jurisdiction;

 

ii.         Amendment No. 1 to that certain Negative Pledge Agreement dated as
of April 22, 2014, by and between Lender, Borrower and Amphastar France, which
amendment shall be in form and content acceptable to Lender, in Lender’s sole
discretion, and if





 

3357780.3




applicable, shall be filed and/or recorded, at Borrower’s expense, in the
appropriate office and jurisdiction;

 

iii.        (i) A new Declaration Of Pledge Of A Securities Account (the “New
Declaration”) that cancels and replaces that certain Declaration Of Pledge Of A
Securities Account dated as of April 22, 2014 by Borrower and in favor of
Lender, which New Declaration shall be in form and content acceptable to Lender
in Lender’s sole discretion, and if applicable, shall be filed or recorded, at
Borrower’s expense in the appropriate office and jurisdiction, and (ii) a new
Certificate Of The Pledge Of A Securities Account (the “New Certificate”) that
cancels and replaces that certain Certificate Of The Pledge Of A Securities
Account dated as of April 22, 2014 by Borrower and in favor of Lender, which New
Certificate shall be in form and content acceptable to Lender in Lender’s sole
discretion, and if applicable, shall be filed or recorded, at Borrower’s expense
in the appropriate office and jurisdiction;

 

iv.        Payment by Borrower, from Borrower’s own funds, of all fees and costs
(including attorney’s fees) incurred by Lender in connection with this Section
9; and

 

v.         Such other documents required by Lender, as determined by Lender in
Lender’s sole discretion, and suitable for filing and/or recording in the
appropriate office and jurisdiction, as the case may be.

 

b.         The failure to fully and timely observe, perform and satisfy any
term, condition or provision of this Section 9 shall constitute the failure of
conditions subsequent to the effectiveness of the extension of the Maturity Date
from June 22, 2019 to June 1, 2024, and consequently, the extension of the
Maturity Date shall become null and void ab initio, an Event  of Default shall
exist under the Loan Documents as a result of Borrower’s failure to repay the
Loan to Lender in full by the Maturity Date of June 22, 2019, and Lender shall
have available to it any and all rights and remedies under the Loan Documents,
at law and/or in equity, along with the unfettered right to enforce the same.

 

10.       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of Borrower and Guarantor and their respective successors and
assigns, except that Borrower and Guarantor may not assign their rights
hereunder or any interest therein without the prior written consent of Lender.

 

11.       General Release of Lender.

 

11.1     Except as to the obligations imposed upon Lender, as provided herein,
Borrower and Guarantor, on behalf of themselves, their respective successors and
assigns, and each of them, do hereby forever relieve, release, acquit and
discharge Lender and its  predecessors, successors and assigns, and their
respective past and present attorneys,  accountants, insurers, representatives,
affiliates, partners, subsidiaries, officers, employees, directors, and
shareholders, and each of them (collectively, the “Released Parties”), from any
and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses (including, but not limited to, attorneys’ fees),
damages, injuries, actions and causes of action, of whatever kind or nature,
whether legal or equitable, known or unknown, suspected or unsuspected,
contingent or fixed, which Borrower or Guarantor now owns or holds or has at any

 





 

3357780.3




time heretofore owned or held or may at any time hereafter own or hold against
the Released Parties, or any of them, by reason of any acts, facts, transactions
or any circumstances  whatsoever occurring or existing, including, but not
limited to, those based upon, arising out of, appertaining to, or in connection
with the Recitals above, the Loan, the facts pertaining to this Amendment, any
collateral heretofore granted to Lender or granted in connection herewith, or to
any other obligations of Borrower and Guarantor to Lender, or the lending
arrangements between Lender and Borrower and Guarantor.

 

11.2     As to the matters released herein, Borrower and Guarantor expressly
waive any and all rights under Section 1542 of the Civil Code of the State of
California, which provides as follows:

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

 

11.3     Borrower and Guarantor expressly waive and release any right or benefit
which they have or may have under Section 1542 of the Civil Code of the State of
California, and any similar law of any state, territory, commonwealth or
possession of the United States, or the United States, to the full extent that
they may waive all such rights and benefits pertaining to the matters released
herein. In connection with such waiver and relinquishment, Borrower and
Guarantor acknowledge that they are aware that they may hereafter discover
claims presently unknown or unsuspected, or facts in addition to or different
from those which they now know or believe to be true. Nevertheless, it is the
intention of Borrower and Guarantor, through this Amendment, to fully, finally
and forever release all such matters, and all claims relative thereto, which do
now exist, may exist, or heretofore have existed. In furtherance of such
intention, the release herein given shall be and remain in effect as a full and
complete release of such matters notwithstanding the discovery or existence of
any such additional or different claims or facts relative thereto.

 

11.4     Borrower and Guarantor are the sole and lawful owners of all right,
title and interest in and to every claim and other matter which they purport to
release herein, and they have not heretofore assigned or transferred, or
purported to assign or transfer to any person or any entity claims or other
matters herein released. Borrower and Guarantor shall indemnify, defend and hold
Lender and each of the other Released Parties, and each of them, harmless from
and against any claims, liabilities, actions, causes of action, demands,
injuries, costs, and expenses (including, but not limited to, attorneys’ fees),
based upon or arising in connection with any such prior assignment or transfer,
or any such purported assignment or transfer, or any  claims or other matters
released herein.

 

12.       Representations and Warranties.      When the Borrower and Guarantor
sign this Amendment, the Borrower and Guarantor represent and warrant to the
Lender that: (a) the Loan Agreement and all other Loan Documents are in full
force and effect, (b) there is no event which is, or with notice or lapse of
time or both would be, a default under the Loan Agreement, (c) the
representations and warranties in the Loan Agreement are true as of the
Reference Date of this Amendment as if made on the Reference Date of this
Amendment, (d) this Amendment does not

 





 

3357780.3




conflict with any law, agreement, or obligation by which the Borrower or
Guarantor is or are bound, and (e) this Amendment is within the Borrower’s and
Guarantor’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s and Guarantor’s organizational papers.

 

13.       Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Loan Agreement shall remain in full force and
effect.

 

14.       Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

 

15.       FINAL  AGREEMENT.     BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

[SIGNATURE PAGE FOLLOWS]

 





 

3357780.3




IN WITNESS WHEREOF, this Amendment is executed as of the date and year first
written above.

 

BORROWER:

 

 

 

 

AMPHASTAR PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Jason Shandell

 

Name:

Jason Shandell

 

Title::

President

 

 

 

 

GUARANTOR:

 

 

 

 

ARMSTRONG PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Rong Zhou

 

Name:

Rong Zhou

 

Title::

President

 

 

 

 

LENDER:

 

 

 

 

CATHAY BANK,

 

a California banking corporation

 

 

 

 

By:

/s/ Kenneth Chan

 

Name:

Kenneth Chan

 

Title::

First Vice President

 

 

 

 

 





 

3357780.3




Loan No.: 3000029918-100

 

 

CORPORATE RESOLUTION TO GUARANTEE

(Armstrong Pharmaceuticals, Inc.)

 

Corporation:

Lender:

 

 

ARMSTRONG PHARMACEUTICALS, INC.

CATHAY BANK

25 John Road

9650 Flair Drive

Canton, Massachusetts 02021

El Monte, California 91731

 

Attention: Ken Chan, First Vice

Borrower:

President

 

 

AMPHASTAR PHARMACEUTICALS, INC.

 

11570 6th Street

 

Rancho Cucamonga, California 91730

 

 

 

WHEREAS, AMPHASTAR PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”),
has heretofore obtained from CATHAY BANK, a California banking corporation
(“Lender”), a term loan in the principal amount of $21,900,000.00 (“Loan”)
evidenced by, inter alia, that certain Loan Agreement dated April 22, 2014
(together with any amendments or modifications thereof, the “Loan Agreement”),
and may in the future desire to obtain such other or additional loans, advances,
and/or extensions of credit (including renewals, modifications and/or extensions
of time to pay existing indebtedness) as Lender may be willing to make or extend
to Borrower, and said Borrower may hereafter from time to time become indebted
or further indebted to Lender; and

 

WHEREAS, the Board of Directors (the “Board”) of ARMSTRONG PHARMACEUTICALS,
INC., a Delaware corporation (“Corporation”), incorporated under the laws of the
State of Delaware, has reviewed the terms and conditions of that certain Ninth
Amendment to Loan Agreement and Other Documents, and Extension Agreement dated
as of July 19, 2019 (the “Amendment”), and effective as of June 22, 2019, and
has determined that this Corporation will be benefited and its corporate
purposes will be served and attained by Borrower's entry into the Amendment in
that this Corporation receives a substantial benefit from the support of
Borrower, and as such, this Corporation desires and requests that Lender enter
into the Amendment with Borrower, on such terms and conditions, as Lender shall
determine; and

 

WHEREAS, this Corporation has full authority to guarantee payment of such loans,
advances and/or extensions of credit, and Lender requires that such payment be
guaranteed by this Corporation;

 

NOW, THEREFORE, BE IT RESOLVED, that Rong Zhou, as President of this Corporation
(herein sometimes referred to as “authorized officer”), be, and is hereby,
authorized, directed and empowered, from time to time, acting alone, to act for
and on behalf of and in the name of this Corporation as its corporate act and
deed:

 

(a)     To execute and deliver to Lender the Amendment, and to perform all
terms, provisions and conditions thereunder.





 

3357780.3




(b)     To guarantee, from time to time and on such terms and conditions as
Lender may require, payment of any or all of the indebtedness or obligations,
present and/or future, of Borrower in favor of or held by Lender, which
indebtedness or obligations are or shall be evidenced by a written instrument or
agreement, regardless of the form thereof;

 

(c)     To execute such form of guarantee or guarantees as Lender may require,
and as security therefor to pledge, assign, mortgage, hypothecate or grant
security interests in such assets of this Corporation as may be required and
agreed upon between him or them and Lender and to execute and deliver one or
more trust deeds, mortgages and/or security agreements of this Corporation
covering such property owned by this Corporation as may be required by Lender,
and also, from time to time to substitute for said property or any part thereof,
other property to be held on like terms; said guarantees, pledges, trust deeds,
mortgages and/or security agreements to contain such provisions and agreements
as may be required by Lender; and

 

(d)     To renew, modify or extend the said guarantee or guarantees in whole or
in part, and/or to execute other or further guarantees and security instruments,
from time to time; and Lender is authorized to at any time apply any money or
property in its hands belonging to this Corporation to the payment of any
secured or unsecured obligations including such guaranteed obligations of this
Corporation to Lender, whether due or not, in the manner recited in the form of
security instrument used by Lender.

 

RESOLVED FURTHER, that the authority hereby conferred shall be deemed
retroactive and that this Corporation hereby ratifies and confirms the acts of
its officers, agents or employees in heretofore obligating this Corporation to
Lender together with any acts performed in relation thereto.

 

RESOLVED FURTHER, that the Secretary of this Corporation is hereby authorized to
execute, acknowledge and deliver a certified copy of this resolution to Lender
and any other person or agency which may require copies of this resolution and
that the certification of the Secretary as to the above named officer will be
binding on this Corporation.

 

RESOLVED FURTHER, that Lender is authorized to act upon this resolution until
written notice of the revocation hereof by a resolution duly adopted by the
Board of Directors of this Corporation is delivered to Lender, such revocation
in no way to affect the obligations of this Corporation to Lender incurred
pursuant to the terms of this resolution prior to receipt by Lender of such
notice of revocation.





 

3357780.3




*******************************************************

 

I, Jason Shandell, Secretary of this Corporation, certify that the foregoing is
a true copy of a resolution duly and regularly adopted by the Board of Directors
of this Corporation, by unanimous written consent without a meeting, and that
the resolution has not been modified or rescinded, and that the resolution has
not been modified or rescinded. I further certify that the signature appearing
below is the genuine signature of the authorized officer.

 

AUTHORIZED SIGNATURE:

 

 

 

By:

/s/ Rong Zhou

 

Name:

Rong Zhou

 

Title:

President

 

 

I further certify that said resolution is still in force and effect and has not
been amended or revoked and that the specimen signature appearing below is the
signature of the officer authorized to sign for this Corporation by virtue of
said resolution.

 

IN WITNESS WHEREOF, I have hereunto set my hand as such Secretary of said
Corporation this 19th day of July, 2019.

 

By:

/s/ Jason Shandell

 

Name:

Jason Shandell, Esq.

 

Title:

Secretary

 

 





 

3357780.3




Loan No.: 3000029918-100

 

CORPORATE RESOLUTION TO BORROW AND TO GRANT A SECURITY INTEREST

 

 

 

 

 

 

 

Borrower:

Lender:

 

 

AMPHASTAR PHARMACEUTICALS, INC.

CATHAY BANK

11570 6th Street

9650 Flair Drive

Rancho Cucamonga, California 91730

El Monte, California 91731

 

 

 

WHEREAS, AMPHASTAR PHARMACEUTICALS, INC., a Delaware corporation
(“Corporation”), has heretofore obtained from CATHAY BANK, a California banking
corporation (“Lender”), a term loan in the principal amount of $21,900,000.00
(“Loan”) evidenced by, inter alia, that certain Loan Agreement dated April 22,
2014 (together with any amendments or modifications thereof, the “Loan
Agreement”), and it may in the future be in the best interests of the
Corporation to receive certain other or additional financial accommodation from
Lender, and to grant to Lender a security interest in such assets of the
Corporation as, in the judgment of said Officer (as defined below), they
determine appropriate or necessary.

 

NOW, THEREFORE, BE IT UNANIMOUSLY RESOLVED, that Jason Shandell, as President of
this Corporation (herein sometimes referred to as “said Officer”), be, and is
hereby, authorized, directed and empowered, from time to time, acting alone, to
act for and on behalf of and in the name of this Corporation as its corporate
acts and deeds the following:

 

(a)     To execute and deliver to Lender that certain Ninth Amendment to Loan
Agreement and Other Documents, and Extension Agreement dated as of July 19, 2019
(the “Amendment”),and effective as of June 22, 2019, and to perform all terms,
provisions and conditions thereunder.

 

(b)     To borrow money from Lender in such amounts and upon such terms as may
be agreed upon between Lender and said Officer, to direct the disposition of the
proceeds, and to execute and deliver or endorse documents, instruments and such
related evidences of indebtedness, loan agreements, security agreements,
financing statements, deeds of trust, riders, and of any renewals, extensions,
or modifications of any such financial accommodation (including, without
limitation, the Amendment), whether in whole or in part thereof, whether now or
hereafter existing, as may be required by Lender;

 

(c)     To sell to, or discount, modify or rediscount with, Lender any and all
negotiable instruments, contracts or instruments or evidences of debt at any
time held by this Corporation and to endorse, transfer and deliver the same
together with guaranties of payment thereof or agreements to repurchase the same
in favor of Lender, Lender hereby





 

3357780.3




being authorized and directed to pay the proceeds of said sale, discount,
modification or rediscount as directed by the endorsement thereon without
inquiring into the circumstances of their issue or endorsement or the
disposition of the proceeds;

 

(d)     To grant, pledge, transfer, endorse, mortgage, assign, or hypothecate to
Lender or deed in trust for Lender’s benefit, any and all of the real or
personal property of this Corporation (including, but not limited to, chattel
mortgages, bills, instruments, documents, chattel paper, notes, money, deposit
accounts, accounts, receivables, inventory, equipment, goods and general
intangibles) as security for any monies  borrowed from Lender or any liability
incurred by this Corporation to Lender, whether matured or not matured, absolute
or contingent, and wherever payable;

 

(e)     To withdraw, receive and receipt for and to withdraw upon trust receipts
on the responsibility and at the risk of this Corporation, and to sign orders
for the withdrawal, substitution or exchange of any property pledged, assigned,
transferred or otherwise held for this Corporation’s account; such withdrawals,
substitutions or exchanges may also be made by the bearer of any order, receipt
or request so signed;

 

(f)     To make, execute and deliver such documents, instruments, deeds of
trust, riders, financing agreements, waivers, guaranties and agreements
containing such provisions, covenants, recitals and agreements as may be
required by Lender (which documents may contain restrictions on dividends or
payments of indebtedness to officers);

 

(g)     To perform or cause to be performed all further acts and to execute and
deliver all further instruments which Lender may deem necessary to carry out the
purposes of this resolution; and

 

(h)     To direct Lender orally or by written instructions to disburse the
proceeds of any loan in the name of the Corporation for any person, partnership,
corporation or other legal entity, including, without limitation, said Officer.

 

UNANIMOUSLY RESOLVED FURTHER, that the authority hereby conferred shall be
deemed retroactive and that this Corporation hereby ratifies and confirms the
acts of its officers, agents or employees in heretofore obligating this
Corporation to Lender together with any acts performed in relation thereto.

 

UNANIMOUSLY RESOLVED FURTHER, that at any time Lender may apply any money or
property in its hands belonging to the Corporation to the payment of any
indebtedness of the Corporation to Lender, whether due or not due.

 

UNANIMOUSLY RESOLVED FURTHER, that the Secretary of this Corporation is hereby
authorized to execute, acknowledge and deliver a certified copy of this
resolution to Lender and any other person or agency which may require copies of
this resolution and that the certification of the Secretary as to the above
named officer will be binding on this Corporation.

 

UNANIMOUSLY RESOLVED FURTHER, that Lender is authorized to act upon this
resolution until written notice of the revocation hereof by a resolution duly
adopted by the Board of Directors of this Corporation is delivered to Lender,
such revocation in  no way to affect the obligations of this Corporation to
Lender incurred pursuant to the terms of this resolution prior to receipt by
Lender of such notice of revocation.

 

 

[CONTINUES ON NEXT PAGE.]

 

 



 

3357780.3




* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

 

I, Jacob Liawatidewi, Secretary of the Corporation, duly organized and existing
under the laws of the State of Delaware, do hereby certify that the foregoing is
a full, true and correct copy of a certain unanimous resolution of the Board of
Directors of said Corporation, duly and regularly passed and adopted at a
meeting of the Board of  Directors of said Corporation which was duly and
regularly called and held on the 19th day of July, 2019, at which meeting a
quorum of the Board of Directors of said Corporation was at all times present
and acting.

 

I further certify that said resolution is still in force and effect and has not
been amended or revoked and that the specimen signature appearing below is the
signature of the officer authorized to sign for this Corporation by virtue of
said resolution.

 

AUTHORIZED SIGNATURE:

 

 

 

 

/s/ Jason Shandell

 

Name:

Jason Shandell, Esq

 

Title:

President

 

 

IN WITNESS WHEREOF, I have hereunto set my hand as such Secretary of said
Corporation this 19th day of July, 2019.

 

 

 

/s/ Jacob Liawatidewi

 

Jacob Liawatidewi, Secretary

 

 





 

3357780.3




CORPORATE AUTHORIZATION FOR NEGATIVE PLEDGE AND CONSENT TO BORROWER'S PLEDGE AGREEMENT

 

 

 

Corporation:

Lender:

 

 

AMPHASTAR FRANCE PHARMACEUTICALS

CATHAY BANK

3 Rue du Colonel Moll 75017

9650 Flair Drive

Paris, France

El Monte, California 91731

 

Attention: Ken Chan, First Vice

 

President

 

 

WHEREAS, AMPHASTARFRANCE PHARMACEUTICALS, a société par actions simplifiée,
organized under the laws of France ("Corporation"), is a wholly- owned
subsidiary of AMPHASTAR PHARMACEUTICALS, INC., a Delaware corporation
("Borrower"), which has heretofore obtained from CATHAY BANK, a
California  banking  corporation  (“Lender”),  a  term  loan  in  the  principal  amount  of
$21,900,000.00 (“Loan”) evidenced by, inter alia, that certain Loan Agreement
dated as of April 22, 2014 (together with any amendments or modifications
thereof, the “Loan Agreement”), and may in the future desire to obtain such
other or additional loans, advances, and/or extensions of credit (including
renewals, modifications and/or extensions of time to pay existing indebtedness)
as Lender may be willing to make or extend to Borrower, and said Borrower may
hereafter from time to time become indebted or further indebted to Lender;

 

WHEREAS, Lender and Borrower (among other) have entered into that certain Ninth
Amendment to Loan Agreement and Other Loan Documents, and Second Extension
Agreement dated as July 19, 2019 (the “Ninth Amendment”), and effective as of
June 22, 2019, which provides for, among other things, an extension of the
Maturity Date (as defined in the Loan Agreement) of the Loan from June 22, 2019
to June 1, 2024, and an increase in the interest rate under the Note (as defined
in the Loan Agreement and further set forth in the Ninth Amendment);

 

WHEREAS, it is a conditions subsequent under the Ninth Amendment that this
Corporation execute and deliver to Lender the documents described in Section 9
of the Ninth Amendment (individually and collectively, the “Conditions
Subsequent Documents”); and

 

WHEREAS, the Board of Directors (the “Board”) of the Corporation have reviewed
the terms and conditions of the Ninth Amendment, as well as the Conditions
Subsequent Documents, and has determined that this Corporation will be benefited
and its corporate purposes will be served and attained by the terms and
provisions of the Ninth Amendment and the Conditions Subsequent Documents. As
such, this Corporation desires and requests that Lender enter into the Ninth
Amendment and the Conditions Subsequent Documents, on such terms and conditions,
as Lender shall determine.





 

3357780.3




NOW, THEREFORE, BE IT RESOLVED, that Ying Luo, also known as, James Luo
(“Authorized Officer”) is hereby, authorized, directed and empowered, from time
to time, to act for and on behalf of and in the name of this Corporation to
execute and deliver to Lender the Conditions Subsequent Documents.

 

NOW, BE IT FURTHER RESOLVED, that, so long as all or any portion of the Loan
remains outstanding, the Board reaffirms that it shall not authorize or issue
any additional shares of stock (or debt convertible to shares of stock in
Corporation), nor amend the bylaws of Corporation, in any manner that might
operate to dilute or minimize, in any way, the rights, privileges and benefits
of the holder of the shares of stock pledged to Lender pursuant to that certain
Stock Pledge Agreement dated April 22, 2014 (together with any and all other
agreements, instruments and/or documents required by Lender in connection
therewith, the “Stock Pledge Agreement”), except as permitted by Section 9.1(l)
of the Loan Agreement, and so long as all or any portion of the Loan remains
outstanding, no less than sixty-five percent (65.00%) of any and all authorized
and issued shares of stock in Corporation shall be pledged to Lender as security
for the Loan.

 

RESOLVED FURTHER, that the Board shall not take any action in contravention of
the immediately foregoing paragraph without the prior written consent of Lender.

 

RESOLVED FURTHER, that the authority hereby conferred shall be deemed
retroactive and that this Corporation hereby ratifies and confirms the acts of
its officers, agents or employees in heretofore obligating this Corporation to
Lender together with any acts performed in relation thereto.

 

RESOLVED FURTHER, that the Secretary of this Corporation is hereby authorized to
execute, acknowledge and deliver a certified copy of this resolution to Lender
and any other person or agency which may require copies of this resolution and
that the certification of the Secretary as to the above named officer will be
binding on this Corporation.

 

RESOLVED FURTHER, that Lender is authorized to act upon this resolution until
written notice of the revocation hereof by a resolution duly adopted by the
Board is delivered to Lender, such revocation in no way to affect the
obligations of this Corporation to Lender incurred pursuant to the terms of this
resolution prior to receipt by Lender of such notice of revocation.

 

[CONTINUES ON NEXT PAGE.]

 

 



 

3357780.3




BOARD OF DIRECTORS

 

By:

/s/ Mary Luo

 

By:

/s/ Ying Luo

Name:

Mary Luo, PhD

 

Name:

Ying Luo

Its:

Board Member

 

 

also known as, James Luo

 

 

 

Its:

Board Member

 

 

 

 

 

By:

/s/ Jack Zhang

 

By:

/s/ Jacob Liawatidewi

Name:

Jack Zhang, PhD

 

Name:

Jacob Liawatidewi

Its:

Board Member

 

Its:

Board Member

 

 

 

 

 

By:

/s/ Jason Shandell

 

 

 

Name:

Jason Shandell, Esq

 

 

 

Its:

Board Member

 

 

 

 

*******************************************************

 

I, Jason Shandell, Secretary of this Corporation, certify that the foregoing is
a true copy of a resolution duly and regularly adopted by the Board of Directors
of this Corporation, by unanimous written consent without a meeting, and that
the resolution has not been modified or rescinded, and that the resolution has
not been modified or rescinded. I further certify that the signature appearing
below is the genuine signature of the authorized officer.

 

IN WITNESS WHEREOF, I have hereunto set my hand as such Secretary of said
Corporation this 19th day of July, 2019.

 

n

 

 

By:

/s/ Jason Shandell

 

Name:

Jason Shandell, Esq.

 

Title:

Secretary

 

 

AUTHORIZED OFFICER:

 

 

 

 

/s/ Ying Luo

 

Name:

Ying Luo, also known as James Luo

 

Title:

President

 

 

 





 




DECLARATION OF PLEDGE OF A SECURITIES ACCOUNT

 

This declaration of pledge of a securities account is subject to the provisions
of article L211-20 of the Financial and Monetary Code. It cancels and replaces
the declaration of pledge of a securities account signed on April 22, 2014, by
the same Settlor to the same Secured Creditor.

 

This declaration of pledge of a securities account is given in connection with
that certain Ninth Amendment to Loan Agreement and Other Loan Documents, and
Second Extension Agreement dated as of July 19, 2019, and effective as of June
22, 2019 (the “Ninth Amendment”).

 

This declaration of pledge of a securities account dated as of July 19, 2019 is
effective as of June 22, 2019.

 

A.  Pledge Settlor

 

The undersigned, AMPHASTAR PHARMACEUTICALS, Inc., a company under the laws of
the State of Delaware, having its registered office 11570 6th Street, Rancho
Cucamonga, California 91730, United States of America, represented by its legal
representative Mr. Jason Shandell, Esq., duly authorized for the purposes of
this document (the “ Settlor ”), sets up in pledge (the “ Pledge ”) the
securities account indicated under C. below (the “ Pledge Account ”).

 

B.  Pledge Beneficiary

 

The Pledge is set up to benefit CATHAY BANK, a company under the laws of the
State of California, having its company offices at 9650 Flair Drive, El Monte,
California 91731, United States of America (the “ Secured Creditor ”).

 

C.  Identification of the Pledge Account

 

The Pledge Account is opened in the books of the company AMPHASTAR FRANCE
PHARMACEUTICALS, a simplified joint-stock company with a capital of € 650,000,
registered in the Beauvais Trade and Company Register under number 801 531 427,
having its registered offices at Usine Saint Charles, 60590 Eragny-sur-Epte,
France (the “ Issuer and Account Holder ”).

 

D.  Identification of the Secured Debt

 

The Pledge Account is a special Account opened in the name of the Settlor to the
Secured Creditor of the sums owed as set forth by the commitment whose essential
features are as follows:

 

§



Type: loan

§



Principal amount due on April 22, 2014: twenty-one million nine hundred thousand
United States Dollars (21,900,000.00 USD)

§



Principal amount due on July 19, 2019: eleven million eight hundred one thousand
seven hundred twenty nine United States Dollars and sixty five cents
(11,801,729.65 USD)

§



Contractual interest rate: higher of: five (5) percent per annum or the index
“ Wall Street Journal Prime Rate ”, as the same may change from time to time (as
further set forth in the Ninth Amendment)

§



Date of the agreement: April 22, 2014 (as amended on (i) April 28, 2014; (ii)
May 8, 2014; (iii) May 23, 2014; (iv) July 14, 2014; (v) December 31, 2014; (vi)
December 18, 2015; (vii) December 27, 2017; (viii) July 11, 2018; (ix) April 22,
2019; and (x) July 19, 2019 which is effective as of June 22, 2019)

 

The loan agreement, its eight amendments and its first extension agreement are
reproduced in Exhibit D.

 

E.  Securities initially recorded in the Pledge Account

 

The securities that are initially recorded in the Pledge Account are:





 




§



Type: ordinary shares issued by the Issuer and Account Holder

§



Number: six thousand five hundred (6,500)

§



Nominal value: one (1) Euro

 

F.  Securities now recorded in the Pledge Account

 

Pursuant to a sole shareholders decision dated June 10, 2014, it has been
decided to increase the capital of Amphastar France to six hundred and fifty
thousand euros (€ 650,000) by the issuance of six hundred and forty thousand
(640,000) new shares of a par value of one (1) euro each.

 

After the increase of capital, the Pledge Account was such composed of four
hundred twenty two thousand and five hundred (422,500) shares, i.e. the six
thousand five hundred (6.500) initial securities increased by the four hundred
and sixteen thousand (416,000) replacement securities.

 

§



Type: ordinary shares issued by the Issuer and Account Holder

§



Number: four hundred twenty two thousand and five hundred (422,500)

§



Nominal value: one (1) Euro

 

G.  Pledge Agreement

 

The Settlor and the Secured Creditor concluded a Pledge Agreement on April 22,
2014, an Addendum No. 1 to the Pledge Agreement on June 10, 2014 (the “Addendum
No. 1”), and an Addendum No. 2 to the Pledge Agreement on this day (the
“Addendum No. 2”). These documents stipulate their rights and obligations in the
framework of the Pledge.

 

The Pledge Agreement, the Addendum No. 1 and the Addendum No. 2 are reproduced
in Exhibit G.

 

H.  Type of Exhibits

 

The exhibits to this declaration of pledge of a securities account are
incorporated hereto by reference and make up an integral part hereof.

 

I.  Applicable Law - Disputes

 

This declaration of pledge of a securities account is governed by French law.
The Court of Appeal of Paris and its lower courts shall have jurisdiction over
any dispute arising our or connected with its validity, its interpretation or
its performance.

 

 

[Signature page follows.]





 




 

Executed in Rancho Cucamonga, CA

 

On July 19, 2019

 

 

 

/s/ Jason Shandell

 

AMPHASTAR PHARMACEUTICALS Inc.

 

Represented by Jason Shandell, Esq.

 

 

 





 




CERTIFICATE OF THE PLEDGE OF A SECURITIES ACCOUNT

 

 

This certificate of the pledge of a securities account cancels and replaces the
certificate of the pledge of a securities account established on April 22, 2014,
by the same Settlor to the same Secured Creditor.

 

This certificate of the pledge of a securities account is given in connection
with that certain Ninth Amendment to Loan Agreement and Other Loan Documents,
and Second Extension Agreement dated as of July 19, 2019, and effective as of
June 22, 2019 (the “Ninth Amendment”).

 

After having become aware of the declaration of the pledge of a securities
account signed on this day, (the “ Declaration ”) by AMPHASTAR PHARMACEUTICALS,
Inc., a company under the laws of the State of Delaware, having its registered
office 11570 6th Street, Rancho Cucamonga, California 91730, United States of
America, represented by its legal representative Mr. Jason Shandell, Esq., duly
authorized for the purposes of this document (the “ Settlor ”), for the benefit
of CATHAY BANK, a company under the laws of the State of California, having its
company offices at 9650 Flair Drive, El Monte, California 91731, United States
of America (the “ Secured Creditor ”),

 

The undersigned AMPHASTAR FRANCE PHARMACEUTICALS, a simplified joint-stock
company with a capital of € 650,000, registered in the Beauvais Trade and
Company Register under number 801 531 427, having its registered offices at
Usine Saint Charles, 60590 Eragny-sur-Epte, France, represented by its
President, Mr. Ying Luo, also known as, James Luo, acting in this role as holder
of the pledged account:

 

1.   by means of this document, certifies the pledging of the securities account
to a special account opened in the name of the Settlor and identified under the
number 1bis (the “ Pledged Account ”);

 

2.   provides the inventory of the securities, the list of which appears in the
Declaration;

 

3.   acknowledges the ban on the Settlor to avail themselves of the securities
recorded in the Pledge Account; and

 

4.   accepts the resulting supervisory role.

 

This certificate of the pledge of a securities account dated as of July 19, 2019
is effective as of June 22, 2019.

 

[Signature page follows.]





 




 

Executed in Rancho Cucamonga, CA

 

On July 19, 2019

 

 

 

/s/ Ying Luo

 

AMPHASTAR FRANCE PHARMACEUTICALS

 

Represented by Mr. Ying Luo, also known as James Luo

 

 

 





 




AMENDMENT NO. 1 TO THE NEGATIVE PLEDGE AGREEMENT

 

BETWEEN THE UNDERSIGNED:

 

AMPHASTAR PHARMACEUTICALS, Inc., a company under the laws of the State of
Delaware, having its company offices at 11570 6th Street, Rancho Cucamonga,
California 91730, United States of America, represented by its legal
representative Mr. Jason Shandell, Esq., duly authorized for the purposes of
this document,

 

Hereinafter referred to as the “ US Promisor ”

 

AMPHASTAR FRANCE PHARMACEUTICALS, a simplified joint-stock company with a
capital of € 650,000, registered in the Beauvais Trade and Company Register
under number 801 531 427, having its registered offices at Usine Saint Charles,
60590 Eragny-sur-Epte, France, represented by its President, Mr. Ying Luo, also
known as James Luo, duly authorized for the purposes of this document,

 

Hereinafter referred to as the “ French Promisor ”

 

On the one hand,

 

The French Promisor and the US Promisor shall be referred together as the
“ Promisors ”.

 

AND:

 

CATHAY BANK, a company under the laws of the State of California, having its
company offices at 9650 Flair Drive, El Monte, California 91731, United States
of America, represented by its legal representative Mr. Ken Chan, duly
authorized for the purposes of this document,

 

Hereinafter referred to as the “ Beneficiary ”

 

On the other hand,

 

The Promisors and the Beneficiary being hereinafter collectively referred to as
the “ Parties ” and individually as a “ Party ”.

 

AFTER HAVING RECALLED THAT:

 

On April 22, 2014, the Beneficiary provided a loan in a principal amount of
twenty one million nine hundred thousand United States Dollars (21,900,000 USD)
to the US Promisor (the “ Loan ”) according to the terms of a Loan Agreement
dated April 22, 2014 (as amended from time to time, the “ Loan Agreement ”), in
particular stipulating the conditions of the operation that was financed by the
Loan and its reimbursement conditions.

 

The US Promisor is the owner of the entirety of the share capital of the French
Promisor.

 

The French Promisor as the ultimate beneficiary of the amounts (or a substantial
part thereof) to be provided pursuant to the Loan Agreement has agreed to the
negative pledge of some of its assets, and in these circumstances the Parties
concluded on April 22, 2014 a Negative Pledge Agreement (the “ Negative Pledge
Agreement ”).

 

Pursuant to that certain Ninth Amendment to Loan Agreement and Other Loan
Documents, and Second Extension Agreement dated as of July 19, 2019, which is
effective as of June 22, 2019 (the “Ninth Amendment”), the Parties have agreed
to extend the maturity date of the Loan from June 22, 2019 to June 1, 2024 and
to increase the interest rate on the Loan, which is now the greater between (i)
five percent (5.00%) per annum, or (ii) ‘The Wall Street Journal Prime Rate’, as
the rate may change from time to time (as further set forth in the Ninth
Amendment).





 




Consequently, the Parties have decided to amend the Loan Agreement and the other
Loan documents, including the Negative Pledge Agreement.

 

Thus, the Parties have come together to entered into this Amendment No. 1 to the
Negative Pledge Agreement dated as of July 19, 2019, and effective as of June
22, 2019 (this “Amendment”).

 

THE FOLLOWING HAS BEEN AGREED UPON AND DECIDED:

 

ARTICLE 1 – DEFINITIONS

 

The terms starting with an upper case letter (whether they are singular or
plural, whether they are conjugated or not) that are used in this Amendment have
the meaning that is attributed to them in the Negative Pledge Agreement or this
Amendment.

 

ARTICLE 2 – PURPOSE

 

2.1Pursuant to its Article 6, the Negative Pledge Agreement is entered into for
a set term (the “ Term ”) that ends at the first of the following dates:

 

(i)     ten (10) years following its execution;

 

(ii)    on the date of the notification by the Beneficiary to one of the
Promisors that the Indebtedness has been fully repaid.

 

2.2The maturity date of the Loan was initially June 22, 2019 but is now extended
until June 1, 2024 (the “ Extension ”).

 

2.3Consequently, the Parties have decided to amend Article 6 of the Negative
Pledge Agreement, which is now worded as follows:

 

“The Agreement is entered into for a set term (the “ Term ”). It will end when
all the obligations of the Settlor according to the terms of the Loan Agreement
have been fully performed and paid, at which time the Secured Creditor shall
notify the release from the Pledge to Amphastar France, with a copy to the
Settlor.”

 

ARTICLE 3 – FULL FORCE AND EFFECT

 

The Negative Pledge Agreement remains unchanged (unless expressly provided
therein) and fully enforceable between the Parties and continues to bind them in
all of its stipulations.

 

ARTICLE 4 – JURISDICTION AND APPLICABLE LAW

 

This Amendment is governed by French law.

 

The Court of Appeal of Paris and its lower courts shall have jurisdiction over
any dispute arising out or connected with its validity, its interpretation or
its performance.

 

ARTICLE 5 – GOVERNING VERSION

 

This Amendment is drafted in French and English, and the French version will
prevail for its interpretation.





 




ARTICLE 6 – ELECTION OF DOMICILE

 

For the performance of this Amendment, the Parties elect their respective
addresses, as stated in the heading of this document, for their domicile.

 

**

*

 

 

[Signature page follows.]





 




 

Executed in Rancho Cucamonga, CA

 

On July 19, 2019

 

In three (3) original counterparts

Please precede the signatures by the phrase “read and approved”

 

 

 

/s/ Jason Shandell

 

AMPHASTAR PHARMACEUTICALS Inc.

 

Represented by Jason Shandell, Esq.

 

 

 

/s/ Ying Luo

 

AMPHASTAR FRANCE PHARMACEUTICALS

 

Represented by Mr. Ying Luo, also known as James Luo

 

 

 

/s/ Kenneth Chan

 

CATHAY BANK

 

Represented by Mr. Ken Chan

 

 





 




ADDENDUM NO. 2 TO THE PLEDGE AGREEMENT FOR A SECURITIES ACCOUNT

 

BETWEEN THE UNDERSIGNED:

 

AMPHASTAR PHARMACEUTICALS, Inc., a company under the laws of the State of
Delaware, having its company offices at 11570 6th Street, Rancho Cucamonga,
California 91730, United States of America, represented by its legal
representative Mr. Jason Shandell, Esq., duly authorized for the purposes of
this document,

 

Hereinafter referred to as the “ Settlor ”

 

On the one hand,

 

AND:

 

CATHAY BANK, a company under the laws of the State of California, having its
company offices at 9650 Flair Drive, El Monte, California 91731, United States
of America, represented by its legal representative Mr. Ken Chan, duly
authorized for the purposes of this document,

 

Hereinafter referred to as the “ Secured Creditor ”

 

On the other hand,

 

The Settlor and the Secured Creditor being hereinafter collectively referred to
as the “ Parties ” and individually as a “ Party ”.

 

IN THE PRESENCE OF:

 

AMPHASTAR FRANCE PHARMACEUTICALS, a simplified joint-stock company with a
capital of € 650,000, registered in the Beauvais Trade and Company Register
under number 801 531 427, having its registered offices at Usine Saint Charles,
60590 Eragny-sur-Epte, France, represented by its President, Mr. Ying Luo, also
known as James Luo, duly authorized for the purposes of this document,

 

Hereinafter referred to as the “ Amphastar France ”

 

AFTER HAVING RECALLED THAT:

 

On April 22, 2014, the Secured Creditor provided a loan in a principal amount of
twenty one million nine hundred thousand United States Dollars (21,900,000 USD)
to the Settlor (the “ Loan ”) according to the terms of a Loan Agreement dated
April 22, 2014 (as amended from time to time, the “ Loan Agreement ”), in
particular stipulating the conditions of the operation that was financed by the
loan and its reimbursement conditions.

 

The Settlor is the owner of the entirety of the share capital of Amphastar
France and so as to guarantee the performance of its obligations according to
the terms of the Loan Agreement has agreed to pledge a securities account (the
“ Pledge Account ”) made out on April 22, 2014.

 

The Parties have entered into a Pledge Agreement For A Securities Account dated
April 22, 2014 so as to define their respective rights and obligations in the
framework of the pledge thereby provided (the “ Pledge Agreement ”).

 

Pursuant to a sole shareholders decision dated June 10, 2014, it has been
decided to increase the capital of Amphastar France to six hundred and fifty
thousand euros (€ 650,000) by the issuance of six hundred and forty thousand
(640,000) new shares of a par value of one (1) euro each (the “ Increase of
Capital ”).





 




The Parties have entered into an Addendum To The Pledge Agreement For A
Securities Account dated June 10, 2014 (the “ Addendum No. 1 ”) to act that
after the Increase of Capital, the Pledge Account was composed of four hundred
twenty two thousand and five hundred (422,500) shares, i.e. the six thousand
five hundred (6.500) initial securities increased by the four hundred and
sixteen thousand (416,000) replacement securities.

 

Pursuant to that certain Ninth Amendment to Loan Agreement and Other Loan
Documents, and Second Extension Agreement dated as of July 19, 2019, which is
effective as of June 22, 2019 (the “Ninth Amendment”), the Parties have agreed
to extend the maturity date of the Loan from June 22, 2019 to June 1, 2024 and
to increase the interest rate on the Loan, which is now the greater between (i)
five percent (5.00%) per annum, or (ii) ‘The Wall Street Journal Prime Rate’, as
the rate may change from time to time (as further set forth in the Ninth
Amendment).

 

Consequently, the Parties have decided to amend the Loan Agreement and the other
Loan documents, including the Pledge Agreement.

 

Thus, the Parties have come together to establish this new addendum to the
Pledge Agreement dated as of July 19, 2019 and effective as of June 22, 2019
(this “ Addendum ”).

 

THE FOLLOWING HAS BEEN AGREED UPON AND DECIDED :

 

ARTICLE 1 – DEFINITIONS

 

The terms starting with an upper case letter (whether they are singular or
plural, whether they are conjugated or not) that are used in this Addendum have
the meaning that is attributed to them in the Pledge Agreement, the Addendum No.
1 or this Addendum.

 

ARTICLE 2 – PURPOSE

 

2.1Pursuant to its Article 9, the Pledge Agreement is entered into for a set
term (the “ Term ”) that ends at the first of the following dates:

 

(i)     ten (10) years following its execution;

 

(ii)    on the date of the notification by the Secured Creditor of the release
from the Pledge to Amphastar France, with a copy to the Settlor.

 

2.2The maturity date of the Loan was initially June 22, 2019 but is now extended
June 1, 2024 (the “ Extension ”).

 

2.3Consequently, the Parties have decided to amend Article 9 of the Pledge
Agreement, which is now worded as follows:

 

“The Agreement is entered into for a set term (the “ Term ”). It will end when
all the obligations of the Settlor according to the terms of the Loan Agreement
have been fully performed and paid, at which time the Secured Creditor shall
notify the release from the Pledge to Amphastar France, with a copy to the
Settlor.”

 

ARTICLE 3 – FULL FORCE AND EFFECT

 

The Pledge Agreement remains unchanged (unless expressly provided therein) and
fully enforceable between the Parties and continues to bind them in all of its
stipulations.

 

ARTICLE 4 – JURISDICTION AND APPLICABLE LAW





 




This Addendum is governed by French law.

 

The Court of Appeal of Paris and its lower courts shall have jurisdiction over
any dispute arising out or connected with its validity, its interpretation or
its performance.

 

 

ARTICLE 5 – GOVERNING VERSION

 

This Addendum is drafted in French and English, and the French version will
prevail for its interpretation.

 

 

ARTICLE 6 – ELECTION OF DOMICILE

 

For the performance of this Addendum, the Parties elect their respective
addresses, as stated in the heading of this document, for their domicile.

 

**

*

 

 

[Signature page follows.]





 




 

 

Executed in Rancho Cucamonga, CA

On July 19, 2019

 

In three (3) original counterparts

Please precede the signatures by the note “read and approved”

 

 

 

/s/ Jason Shandell

 

AMPHASTAR PHARMACEUTICALS Inc.

 

Represented by Jason Shandell, Esq.

 

 

 

/s/ Kenneth Chan

 

CATHAY BANK

 

Represented by Mr. Ken Chan

 

 

 

/s/ Ying Luo

 

AMPHASTAR FRANCE PHARMACEUTICALS

 

Represented by Mr. Ying Luo, also known as James Luo

 

 





 




DÉCLARATION DE NANTISSEMENT DE COMPTE DE TITRES FINANCIERS

 

La présente déclaration de nantissement de compte de titres financiers est
soumise aux dispositions de l’article L211-20 du Code Monétaire et Financier.
Elle annule et remplace la déclaration de nantissement de compte de titres
financiers consentie le 22 avril 2014 par le même Constituant au même Créancier
Nanti.

 

Cette déclaration de nantissement de compte de titres financiers est consentie
en relation avec le neuvième amendement au contrat de prêt et autres documents
relatifs au prêt, ainsi qu’avec le deuxième accord d’extension signé le 19
juillet 2019 et ayant pris effet le 22 juin 2019.

 

Cette déclaration de nantissement de compte de titres financiers est signée le
19 juillet 2019 mais produit rétroactivement effet à compter du 22 juin 2019.

 

A.  Constituant du Nantissement

 

La soussignée, AMPHASTAR PHARMACEUTICALS, Inc., société de droit de l’Etat du
Delaware, ayant son siège social au 11570 6th Street, Rancho Cucamonga,
Californie 91730, Etats-Unis, représentée par son représentant légal M. Jason
Shandell dument habilité aux fins des présentes (le « Constituant »), constitue
en nantissement (le « Nantissement ») le compte-titres désigné au C. ci-dessous
(le « Compte Nanti »).

 

B.  Bénéficiaire du Nantissement

 

Le Nantissement est constitué au bénéfice de la société CATHAY BANK, société de
droit de l’Etat de Californie ayant son siège social au 9650 Flair Drive, El
Monte, Californie 91731, Etats-Unis (le « Créancier Nanti »).

 

C.  Identification du Compte Nanti

 

Le Compte Nanti est ouvert dans les livres de la société AMPHASTAR FRANCE
PHARMACEUTICALS, société par actions simplifiée au capital de 650.000 €,
immatriculée au registre du commerce et des sociétés de Beauvais sous le numéro
801 531 427, ayant son siège social Usine Saint Charles, 60590 Eragny-sur-Epte,
France (l’« Emetteur Teneur de Compte »).

 

D.  Identification de la Créance Garantie

 

Le Nantissement est constitué en garantie du paiement par le Constituant au
Créancier Nanti des sommes dues au titre de l’obligation dont les
caractéristiques essentielles sont :

 

§



Nature : prêt

§



Montant en principal dû au 22 avril 2014 : vingt et un million neuf cent mille
dollars américains (21.900.000 USD)

§



Montant en principal dû au 19 juillet 2019 : onze millions huit cent un mille
sept cent vingt-neuf dollars américains et soixante-cinq cents (11.801.729,65
USD)

§



Intérêts conventionnels : plus élevé de : cinq (5) pourcent ou l’indice « Wall
Street Journal Prime Rate », qui pourra être modifié à tout moment (comme cela
est précisé dans le neuvième amendement au contrat de prêt)

§



Date de la convention : 22 avril 2014 (telle qu’amendée les (i) 28 avril 2014,
(ii) 8 mai 2014, (iii) 23 mai 2014, (iv) 14 juillet 2014, (v) 31 décembre 2014,
(vi) 18 décembre 2015, (vii) 27 décembre 2017, (viii) 11 juillet 2018, (ix) 22
avril 2019 et (x) 19 juillet 2019 avec prise d’effet rétroactive au 22 juin
2019.

 

Le contrat de prêt, ses huit amendements et sa première extension sont
reproduits en Annexe D.  





 




E.  Titres financiers initialement inscrits au Compte Nanti

 

Les titres financiers initialement inscrits au Compte Nanti étaient :

 

§



Nature : actions ordinaires émises par l’Emetteur Teneur de Compte

§



Nombre : six mille cinq cents (6.500)

§



Valeur nominale : un (1) euro

 

F.  Titres financiers maintenant inscrits au Compte Nanti

 

Par décision de l’associé unique en date du 10 juin 2014, il a été décidé
d’augmenter le capital d’Amphastar France à six cent cinquante mille (650.000)
euros par émission de six cent quarante mille (640.000) actions nouvelles d’une
valeur nominale d’un (1) euro chacune.

 

Après l’augmentation de capital, le Compte Nanti était composé de quatre cent
vingt-deux mille cinq cents (422.500) actions, soit les six mille cinq cents
(6.500) titres initiaux augmentés des quatre cent seize mille (416.000) titres
remplois.

 

§



Nature : actions ordinaires émises par l’Emetteur Teneur de Compte

§



Nombre : quatre cent vingt-deux mille cinq cents (422.500)

§



Valeur nominale : un (1) euro

 

G.  Convention de Nantissement

 

Le Constituant et le Créancier Nanti ont conclu une Convention de Nantissement
le 22 avril 2014, un avenant n°1 à la convention de nantissement le 10 juin 2014
(l’ « Avenant 1 »), et un avenant n°2 à la convention de nantissement ce jour
(l’ « Avenant 2 »). Ces documents stipulent leurs droits et obligations dans le
cadre du Nantissement.

 

La Convention de Nantissement, l’Avenant n°1 et l’Avenant n°2 sont reproduits en
Annexe G.

 

H.  Nature des Annexes

 

Les annexes à la présente déclaration de nantissement de compte des titres
financiers y sont incorporées par référence et en font partie intégrante.

 

I.  Droit Applicable – Différends

 

La présente déclaration de nantissement de compte de titres financiers est
soumise au droit français. La Cour d’appel de Paris et ses tribunaux sont
compétents pour tout litige lié à sa validité, son interprétation ou son
exécution.

 

Fait à Rancho Cucamonga, CA

Le 19 July 2019

 

 

 

/s/ Jason Shandell

 

AMPHASTAR PHARMACEUTICALS Inc.

 

Représentée par M. Jason Shandell, Esq.

 





 




ATTESTATION DE NANTISSEMENT DE COMPTE DE TITRES FINANCIERS

 

Cette attestation de nantissement de compte de titres financiers annule et
remplace l’attestation de nantissement de compte de titres financiers consentie
le 22 avril 2014 par le même Constituant au même Créancier Nanti.

 

Cette attestation de nantissement de compte de titres financiers est consentie
en relation avec le neuvième amendement au contrat de prêt et autres documents
relatifs au prêt, ainsi qu’avec le deuxième accord de prolongation signé le 19
juillet 2019 et ayant pris effet le 22 juin 2019.

 

Après avoir pris connaissance de la déclaration de nantissement de compte de
titres financiers signée ce jour (la « Déclaration ») par la société AMPHASTAR
PHARMACEUTICALS Inc. société de droit de l’Etat du Delaware, ayant son siège
social au 11570 6th Street, Rancho Cucamonga, Californie 91730, Etats-Unis,
représentée par son représentant légal M. Jason Shandell dument habilité aux
fins des présentes (le « Constituant »), au bénéfice de la société CATHAY BANK,
société de droit de l’Etat de Californie ayant son siège social au 9650 Flair
Drive, El Monte, Californie 91731, Etats-Unis (le « Créancier Nanti »),

 

La soussignée, AMPHASTAR FRANCE PHARMACEUTICALS, société par actions simplifiée
au capital de 650.000 euros, immatriculée au registre du commerce et des
sociétés de Beauvais sous le numéro 801 531 427, ayant son siège social Usine
Saint-Charles 60590 Eragny-sur-Epte, représentée par son Président Monsieur Ying
Luo, également appelé James Luo, agissant en qualité de teneur du compte nanti :

 

1.Atteste par la présente le nantissement de compte de titres financiers sur un
compte spécial ouvert au nom du Constituant et identifié sous le numéro 1bis (le
« Compte Nanti ») ;

 

2.Donne inventaire des titres financiers dont la liste figure sur la
Déclaration ;

 

3.Prend acte de l’interdiction du Constituant de disposer des titres financiers
inscrits dans le Compte Nanti ; et

 

4.Accepte la mission de contrôle en résultant.

 

Cette attestation de nantissement de compte de titres financiers est signée le
19 juillet 2019 mais produit rétroactivement effet à compter du 22 juin 2019.

 

Fait à Rancho Cucamonga, CA

 

Le 19 July 2019

 

 

 

 

/s/ Ying Luo

 

Pour AMPHASTAR FRANCE PHARMACEUTICALS SAS

 

M. Ying Luo, également appelé James Luo

 

 





 




AMENDEMENT N°1 A LA CONVENTION DE SURETE NEGATIVE

 

ENTRE LES SOUSSIGNES :

 

AMPHASTAR PHARMACEUTICALS, Inc. 

Société de droit de l’Etat du Delaware, ayant son siège social au 11570 6th
Street, Rancho Cucamonga, Californie 91730, Etats-Unis, représentée par son
représentant légal, M. Jason Shandell, dûment habilité aux fins des présentes,

 

Ci-après désignée, le « Promettant Américain »,

 

AMPHASTAR FRANCE PHARMACEUTICALS

Société par actions simplifiée au capital de 650.000 €, immatriculée au registre
du commerce et des sociétés de Beauvais sous le numéro 801 531 427, ayant son
siège social Usine Saint-Charles 60590 Eragny-sur-Epte, représentée par son
Président M. Ying Luo, également appelé James Luo, dûment habilité aux fins des
présentes,

 

Ci-après désignée, le « Promettant Français »,

 

D’une part,

 

Le Promettant Français et le Promettant Américain sont désignés ensemble les
« Promettants »

 

ET :

 

CATHAY BANK

Société de droit de l’Etat de Californie ayant son siège social au 9650 Flair
Drive, El Monte, Californie 91731, Etats-Unis, représentée par son représentant
légal M. Ken Chan, dûment habilité aux fins des présentes

 

Ci-après désignée, le « Bénéficiaire »,

 

D’autre part,

 

Les Promettants et le Bénéficiaire sont ci-après désignés ensemble les
« Parties » et séparément une « Partie ».

 

APRES AVOIR RAPPELE QUE :

 

Le 22 avril 2014, le Bénéficiaire a consenti au Promettant Américain un prêt
d’un montant principal de vingt et un million neuf cent mille dollars américains
(21.900.000 USD) (le « Prêt ») aux termes d’un contrat de prêt en date du 22
avril 2014 (le « Contrat de Prêt »), tel qu’amendé à plusieurs reprises,
stipulant notamment les conditions de l’opération financée par le Prêt, la durée
du Prêt et ses conditions de remboursement.

 

Le Promettant Américain est propriétaire de l’intégralité du capital social du
Promettant Français

 

Le Promettant Français en qualité de bénéficiaire ultime des sommes (ou d’une
partie substantielle) devant être versées aux termes du Contrat de Prêt a
accepté la sûreté négative d’une partie de son actif, et les Parties ont conclu
le 22 avril 2014 une convention de sûreté négative (la « Convention de Sûreté
Négative »).

 

Conformément aux stipulations du neuvième amendement au Contrat de Prêt et
autres documents relatifs au prêt, (le « Neuvième Amendement »), ainsi que du
deuxième accord de prolongation signé le 19 juillet 2019 et ayant pris effet le
22 juin 2019, les Parties ont décidé de prolonger la date de maturité du Prêt du
22 juin 2019 au 1er juin 2024, et d’augmenter le taux d’intérêt du Prêt qui est
maintenant le taux de plus élevé entre (i) cinq pourcent (5.00%) par an, ou (ii)
le ‘Wall Street Journal Prime Rate’ comme le taux peut varier selon les périodes
(ainsi que cela est précisé dans le Neuvième Amendement).





 




Dans ces conditions, les Parties sont convenues d’amender le Contrat de Prêt et
les autres documents relatifs au Prêt, incluant la Convention de Sûreté
Négative.

 

Par conséquent, les Parties se sont rapprochées pour conclure le présent premier
amendement à la Convention de Sûreté Négative, qui sera signé le 19 juillet
2019, mais qui entrera rétroactivement en vigueur le 22 juin 2019 (cet
« Amendement »).

 

IL A ETE CONVENU ET ARRETE CE QUI SUIT :

 

ARTICLE 1 - DÉFINITIONS

 

Les termes commençant par une majuscule (que cela soit au singulier ou au
pluriel, qu’ils soient conjugués ou non) utilisés dans l’Amendement ont le sens
qui leur est attribué dans la Convention de Sûreté Négative ou dans
l’Amendement.

 

ARTICLE 2 - OBJET

 

2.1.Conformément à son Article 6, la Convention de Sûreté Négative est conclue
pour une durée ferme (la « Durée ») qui se termine à la première des deux dates
suivantes :

 

(i)dix (10) ans après sa conclusion ; ou

 

(ii)au jour de la notification par le Bénéficiaire à un des Promettants que la
Dette a été entièrement payée.

 

2.2.La date initiale de maturité du Prêt était le 22 juin 2019, mais elle a été
étendue jusqu’au 1er juin 2024 (l’ « Extension »).

 

2.3.En conséquence, les Parties ont décidé d’amender l’Article 6 de la
Convention de Sûreté Négative qui est maintenant rédigé ainsi qu’il suit :

 

« La Convention est conclue pour une durée ferme (la « Durée »). Elle prendra
fin lorsque toutes les obligations de l’Emprunteur conformément aux stipulations
du Contrat de Prêt auront été intégralement exécutées et réglées, moment auquel
le Créancier Nanti devra notifier la levée du Nantissement à Amphastar France,
avec copie au Constituant. »

 

ARTICLE 3 - PORTÉE ET EFFET

 

La Convention de Sûreté Négative reste inchangée (à l’exception de ce qui est
expressément stipulé dans l’Amendement), pleinement applicable entre les
Parties, et continue de les lier dans toutes ses stipulations.

 

ARTICLE 4 - LOI APPLICABLE ET JURIDICTION

 

L’Amendement est soumis au droit français.

 

La Cour d’appel de Paris et ses tribunaux sont compétents pour tout litige lié à
sa validité, son interprétation ou son exécution.

 





 




ARTICLE 5 - VERSION CONTRÔLANTE

 

L’Amendement est rédigé en langue française et anglaise, pour son interprétation
la version française prévaudra.

 

 

ARTICLE 6 - ÉLECTION DE DOMICILE

 

Pour l’exécution de l’Amendement, les Parties font élection de domicile en leurs
adresses respectives, telle qu’elle sont indiquées en tête des présentes.

 

 

**

*

 

 

 

 

Fait à Rancho Cucamonga, CA

 

Le 19 July 2019

 

En trois (3) exemplaires originaux

Faire précéder les signatures de la mention « lu et approuvé »

 

 

 

 

/s/ Jason Shandell

 

AMPHASTAR PHARMACEUTICALS Inc.

 

Représentée par M. Jason Shandell, Esq.

 

 

 

/s/ Ying Luo

 

AMPHASTAR FRANCE PHARMACEUTICALS

 

Représentée par M. Ying Luo, également appelé James Luo

 

 

 

/s/ Kenneth Chan

 

CATHAY BANK

 

Représentée par M. Ken Chan

 

 

 





 




AVENANT N°2 A LA

CONVENTION DE NANTISSEMENT DE COMPTE DE TITRES FINANCIERS

 

ENTRE LES SOUSSIGNES : 

 

AMPHASTAR PHARMACEUTICALS, Inc. 

Société de droit de l’Etat du Delaware, ayant son siège social au 11570 6th
Street, Rancho Cucamonga, Californie 91730, Etats-Unis, représentée par son
représentant légal M. Jason Shandell dûment habilité aux fins des présentes,

 

Ci-après désignée, le « Constituant »,

 

D’une part,

 

ET :

 

CATHAY BANK

Société de droit de l’Etat de Californie ayant son siège social au 9650 Flair
Drive, El Monte, Californie 91731, Etats-Unis, représentée par son représentant
légal M. Ken Chan, dûment habilité aux fins des présentes,

 

Ci-après désignée, le « Créancier Nanti »,

 

D’autre part,

 

Ensemble, les « Parties » ou séparément une « Partie »

 

EN PRESENCE DE :

 

AMPHASTAR FRANCE PHARMACEUTICALS 

Société par actions simplifiée au capital de 650.000 €, immatriculée au registre
du commerce et des sociétés de Beauvais sous le numéro 801 531 427, ayant son
siège social Usine Saint-Charles 60590 Eragny-sur-Epte, représentée par son
Président M. Ying Luo, également appelé James Luo, dûment habilité aux fins des
présentes,

 

Ci-après désignée, « Amphastar France »,

 

APRES AVOIR RAPPELE QUE :

 

Le 22 avril 2014, le Créancier Nanti a consenti au Constituant un prêt d’un
montant principal de vingt et un million neuf cent mille dollars américains
(21.900.000 USD) (le « Prêt ») aux termes d’un contrat de prêt en date du 22
avril 2014 (le « Contrat de Prêt »), tel qu’amendé à plusieurs reprises,
stipulant notamment les conditions de l’opération financée par le Prêt, la durée
du Prêt et ses conditions de remboursement.

 

Le Constituant est propriétaire de l’intégralité du capital social d’Amphastar
France et a consenti, afin de garantir l’exécution de ses obligations aux termes
du Contrat de Prêt, un nantissement de compte de titres financiers (le « Compte
Nanti ») en date du 22 avril 2014.

 

Les Parties ont conclu une convention de nantissement de titres financiers en
date du 22 avril 2014 afin de définir leurs droits et obligations respectifs
dans le cadre du nantissement ainsi consenti (la « Convention de
Nantissement »).

 

Par décision de l’associé unique en date du 10 juin 2014, il a été décidé
d’augmenter le capital d’Amphastar France à six cent cinquante mille (650.000)
euros par émission de six cent quarante mille (640.000) actions nouvelles d’une
valeur





 




nominale d’un (1) euro chacune (l’« Augmentation de Capital »).

 

Les Parties ont conclu un premier avenant à la Convention de Nantissement en
date du 10 juin 2014, (l’ « Avenant n°1 ») pour acter qu’après l’Augmentation de
Capital, le Compte Nanti était composé de quatre cent vingt-deux mille cinq
cents (422.500) actions, soit les six mille cinq cents (6.500) titres initiaux
augmentés des quatre cent seize mille (416.000) titres remplois.

 

Conformément aux stipulations du neuvième amendement au Contrat de Prêt et
autres documents relatifs au prêt, (le « Neuvième Amendement »), ainsi que du
deuxième accord de prolongation signé le 19 juillet 2019 et ayant pris effet le
22 juin 2019, les Parties ont décidé de prolonger la date de maturité du Prêt du
22 juin 2019 au 1er juin 2024, et d’augmenter le taux d’intérêt du Prêt qui est
maintenant le taux de plus élevé entre (i) cinq pourcent (5,00%) par an, ou (ii)
le ‘Wall Street Journal Prime Rate’ comme le taux peut varier selon les périodes
(ainsi que cela est précisé dans le Neuvième Amendement).

 

Dans ces conditions, les Parties sont convenues d’amender le Contrat de Prêt et
les autres documents relatifs au Prêt, incluant la Convention de Nantissement.

 

Par conséquent, les Parties se sont rapprochées pour conclure le présent
deuxième avenant à la Convention de Nantissement, qui est signé le 19 juillet
2019, mais qui entrera rétroactivement en vigueur le 22 juin 2019 (cet
« Avenant »).

 

IL A ETE CONVENU ET ARRETE CE QUI SUIT :

 

ARTICLE 1 - DÉFINITIONS

 

Les termes commençant par une majuscule (que cela soit au singulier ou au
pluriel, qu’ils soient conjugués ou non) utilisés dans l’Amendement ont le sens
qui leur est attribué dans la Convention de Nantissement ou dans cet Avenant.

 

ARTICLE 2 - OBJET

 

2.1.Conformément à son Article 9, la Convention de Nantissement est conclue pour
une durée ferme (la « Durée ») qui se termine à la première des deux dates
suivantes :

 

(iii)dix (10) ans après sa conclusion ; ou

 

(iv)au jour de la notification par le Créancier Nanti de la mainlevée du
Nantissement à Amphastar France, avec copie au Constituant.

 

2.2.La date initiale de maturité du Prêt était le 22 juin 2019, mais elle a été
étendue jusqu’au 1er juin 2024 (l’ « Extension »).

 

2.3.En conséquence, les Parties ont décidé d’amender l’Article 9 de la
Convention de Nantissement qui est maintenant rédigé ainsi qu’il suit :

 

« La Convention est conclue pour une durée ferme (la « Durée »). Elle prendra
fin lorsque toutes les obligations de l’Emprunteur conformément aux stipulations
du Contrat de Prêt auront été intégralement exécutées et réglées, moment auquel
le Créancier Nanti devra notifier la levée du Nantissement à Amphastar France,
avec copie au Constituant. »

 

ARTICLE 3 - PORTÉE ET EFFET

 

La Convention de Nantissement reste inchangée (à l’exception de ce qui est
expressément stipulé dans cet Avenant), pleinement applicable entre les Parties,
et continue de les lier dans toutes ses stipulations.





 




 

ARTICLE 4 - LOI APPLICABLE ET JURIDICTION

 

Cet Avenant est soumis au droit français.

 

La Cour d’appel de Paris et ses tribunaux sont compétents pour tout litige lié à
sa validité, son interprétation ou son exécution.

 

 

ARTICLE 5 - VERSION CONTRÔLANTE

 

Cet Avenant est rédigé en langue française et anglaise, pour son interprétation
la version française prévaudra.

 

 

ARTICLE 6 - ÉLECTION DE DOMICILE

 

Pour l’exécution de cet Avenant, les Parties font élection de domicile en leurs
adresses respectives, telle qu’elle sont indiquées en tête des présentes.

 

 

**

*

 

Fait à Rancho Cucamonga, CA

 

Le 19 July 2019

 

En trois (3) exemplaires originaux

Faire précéder les signatures de la mention « lu et approuvé »

 

 

 

 

/s/ Jason Shandell

 

AMPHASTAR PHARMACEUTICALS Inc.

 

Représentée par M. Jason Shandell, Esq.

 

 

 

/s/ Ying Luo

 

AMPHASTAR FRANCE PHARMACEUTICALS

 

Représentée par M. Ying Luo, également appelé James Luo

 

 

 

/s/ Kenneth Chan

 

CATHAY BANK

 

Représentée par M. Ken Chan

 

 

 

 

 

